DETAILED ACTION
Claims 50-67 are presented for examination.
Claims 1-49 are canceled.
Claims 50-67 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2019, 06/19/2019, and 06/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims  50-59 and 61-67  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al., (hereinafter Fujishiro), U.S. Publication No. 2016/0337958, in view of Evans et al., (hereinafter Evans), U.S. Publication No. 2013/0343269.

As per claim 50, Fujishiro discloses a base station [fig. 1, 6, a base station (eNB 200)] comprising: 
a memory storing instructions [fig. 3, paragraph 0041, a memory storing instructions (memory 230 stores a program)]; and 
one or more processors configured to execute the instructions [fig. 3, paragraph 0041, one or more processors configured to execute the instructions (a program to be executed by the processor 240)] to: 
add a header of a framing protocol to downlink data transmitted to a terminal apparatus [fig. 6, 7, paragraphs 0054, 0071, 0074, 0075, 0079, add a header of a framing protocol to downlink data transmitted to a terminal apparatus (eNB 200 capsules the data (PDCP packet) in the PDCP layer in the IP layer by the capsuling entity 244 to generate the IP packet; a downlink where the eNB 200 transmits data for each bearer of plural bears from the eNB 200 to the UEs 100)]; and 
transmit the downlink data to which the header is added to a gateway that is used for transmission from the base station to the terminal apparatus through a wireless local area network [fig. 6, 7, 9, paragraphs 0054, 0071, transmit the downlink data to which the header is added to a gateway that is used for transmission from the base station to the terminal apparatus through a wireless local area network (Capsule header may be added to the PDCP packet; eNB 200 and the UE 100 communicate via the AP 300 (and a WLAN GW 600))], 
wherein the framing protocol is a protocol for communication between the base station and the gateway [fig. 6, 7, 8a, 8b, 9, paragraphs 0071, 0074, wherein the framing protocol is a protocol for communication between the base station and the gateway (the header added to the PDCP packet may include a local IP address used in the WLAN network; protocol stack; eNB 200 capsules the data, and transmits the IP packet to the AP 300)], 
Fujishiro does not explicitly disclose the header includes identification information corresponding to quality of service for the downlink data.
However, Evans teaches the header includes identification information corresponding to quality of service for the downlink data [fig. 2, paragraphs 0051, 0056, 0058, 0070, header includes identification information corresponding to quality of service for the downlink data (QoS provided for traffic having a DSCP marking in IP header of the packet)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the station described in Fujishiro by including identification information corresponding to quality of service for the downlink data as taught by Evans because it would provide the Fujishiro’s station with the enhanced capability of offering both fixed non-3GPP and 3GPP wireless access and services [Evans, paragraphs 0003, 0036].

As per claim 51, Fujishiro discloses the base station according to claim 50, Fujishiro does not explicitly disclose wherein the quality of service corresponds to a Quality Class Indicator (QCI) or an Internet Protocol (IP) flow for the downlink data.
However, Evans teaches wherein the quality of service corresponds to a Quality Class Indicator (QCI) or an Internet Protocol (IP) flow for the downlink data [fig. 2, paragraphs 0051, 0056, 0058, 0070, wherein the quality of service corresponds to a Quality Class Indicator (QCI) or an Internet Protocol (IP) flow for the downlink data (a signaling message that includes at least one of QCI value 102)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the station described in Fujishiro by including wherein the quality of service corresponds to a Quality Class Indicator (QCI) as taught by Evans because it would provide the Fujishiro’s station with the enhanced capability of offering both fixed non-3GPP and 3GPP wireless access and services [Evans, paragraphs 0003, 0036].

As per claim 52, Fujishiro discloses the base station according to claim 50, 
wherein the identification information is identification information for identifying a bearer for the downlink data [fig. 10a-10c, paragraphs 0007, 0066, 0067, wherein the identification information is identification information for identifying a bearer for the downlink data (a header including a bearer identifier)].

As per claim 53, Fujishiro discloses the base station according to claims 50, 
paragraphs 0067, 0098, wherein the framing protocol is a tunneling protocol (IP tunneling to be set in the WLAN section)].

As per claim 54, Fujishiro discloses the base station according to claim 53, 
wherein the framing protocol is GPRS Tunneling Protocol user plane (GTP-u) or Generic Routing Encapsulation (GRE) [fig. 7, paragraphs 0098, wherein the framing protocol is GPRS Tunneling Protocol user plane (GTP-u) (GTP-U tunneling (TEID) to the UE 100)].

As per claim 55, Fujishiro discloses the base station according to claim 54, 
wherein the identification information is Tunnel Endpoint Identifier (TEID) of GTP-u or a key of GRE [fig. 7, paragraphs 0098, wherein the identification information is Tunnel Endpoint Identifier (TEID) of GTP-u (GTP-U tunneling (TEID) to the UE 100)].

As per claim 56, Fujishiro discloses the base station according to claims 50, Fujishiro does not explicitly disclose wherein the one or more processors are further configured to execute the instructions to perform priority control on transmission of the downlink data to which the header is added on the basis of the identification information.
However, Evans teaches wherein the one or more processors are further configured to execute the instructions to perform priority control on transmission of the downlink data to which the header is added on the basis of the identification information [paragraphs 0053, 0055, 0056, 0059, 0070, wherein the one or more processors are further configured to execute the instructions to perform priority control on transmission of the downlink data to which the header is added on the basis of the identification information (priority value 106; identifies traffic flows)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the station described in Fujishiro by performing priority control on transmission of the downlink data as taught by Evans because it would provide the Fujishiro’s station with the enhanced capability of offering both fixed non-3GPP and 3GPP wireless access and services [Evans, paragraphs 0003, 0036].

As per claim 57, Fujishiro discloses the base station according to claim 56, Fujishiro does not explicitly disclose wherein the priority control includes: determination of a Differentiated Service Code Point (DSCP) value in an Internet Protocol (IP) header added to the downlink data to which the header is added
However, Evans teaches wherein the priority control includes: determination of a Differentiated Service Code Point (DSCP) value in an Internet Protocol (IP) header added to the downlink data to which the header is added [fig. 4, paragraphs 0049, 0052, 0053, 0058, determination of a Differentiated Service Code Point (DSCP) value in an Internet Protocol (IP) header added to the downlink data to which the header is added (QoS indicator such as DSCP)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the station described in Fujishiro by including a Differentiated Service Code Point (DSCP) value in an Internet Protocol (IP) Evans, paragraphs 0003, 0036].

As per claim 58, Fujishiro discloses the base station according to claims 50, 
wherein the base station is an evolved Node B (eNB), and the terminal apparatus is a User Equipment (UE) [fig. 1-3, 6, 8a, 8b, paragraphs 0026, 0052, 0054, 0056, wherein the base station is an evolved Node B (eNB), and the terminal apparatus is a User Equipment (UE) (the UE 100 that establishes a connection with a cell of the eNB 200)].

As per claim 59, Fujishiro discloses the base station according to claims 50, 
wherein the gateway is a security gateway [paragraphs 0067, 0088, wherein the gateway is a security gateway (security assurance)].

As per claim 61, Fujishiro discloses a gateway [fig. 4, paragraph 0029, 0056, a gateway (AP 300 (and a WLAN GW 600))] comprising: 
a memory storing instructions [fig. 4, paragraph 0046, a memory storing instructions (memory 330 stores a program)]; and 
one or more processors configured to execute the instructions [fig. 4, paragraph 0046, one or more processors configured to execute the instructions (a program to be executed by the processor 340)] to: 
fig. 6, 7, paragraphs 0054, 0066, 0071, 0074, 0075, 0079, 0117, add a header of a framing protocol to uplink data transmitted to a terminal apparatus through a wireless local area network (uplink communication; UE 100 may perform a function corresponding to the capsuling entity 244)]; and 
transmit the uplink data to which the header is added to a base station [fig. 6, 7, 9, paragraphs 0054, 0071, 0117, transmit the uplink data to which the header is added to a base station (Capsule header may be added to the PDCP packet; eNB 200 and the UE 100 communicate via the AP 300 (and a WLAN GW 600))], 
wherein the framing protocol is a protocol for communication between the gateway and the base station [fig. 6, 7, 8a, 8b, 9, paragraphs 0071, 0074, wherein the framing protocol is a protocol for communication between the base station and the gateway (the header added to the PDCP packet may include a local IP address used in the WLAN network; protocol stack; eNB 200 capsules the data, and transmits the IP packet to the AP 300)], 
Fujishiro does not explicitly disclose the header includes identification information corresponding to quality of service for the uplink data.
However, Evans teaches the header includes identification information corresponding to quality of service for the uplink data [fig. 2, paragraphs 0051, 0056, 0058, 0070, 0075, header includes identification information corresponding to quality of service for the uplink data (QoS provided for traffic having a DSCP marking in IP header of the packet)].
Evans, paragraphs 0003, 0036].

As per claim 62, Fujishiro discloses the gateway according to claim 61, 
wherein the identification information is identification information for identifying a bearer for the uplink data [fig. 10a-10c, paragraphs 0007, 0066, 0067, wherein the identification information is identification information for identifying a bearer for the uplink data (a header including a bearer identifier)].

As per claim 63, Fujishiro discloses the gateway according to claim 61, Fujishiro does not explicitly disclose wherein the one or more processors are further configured to execute the instructions to perform priority control on transmission of the uplink data to which the header is added on the basis of the identification information.
However, Evans teaches wherein the one or more processors are further configured to execute the instructions to perform priority control on transmission of the uplink data to which the header is added on the basis of the identification information [paragraphs 0053, 0055, 0056, 0059, 0070, 0075, wherein the one or more processors are further configured to execute the instructions to perform priority control on transmission of the uplink data to which the header is added on the basis of the identification information (priority value 106; identifies traffic flows)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the gateway described in Fujishiro by performing priority control on transmission of the downlink data as taught by Evans because it would provide the Fujishiro’s gateway with the enhanced capability of offering both fixed non-3GPP and 3GPP wireless access and services [Evans, paragraphs 0003, 0036].

As per claim 64, Fujishiro discloses the gateway according to claim 63, Fujishiro does not explicitly disclose wherein the priority control includes: queueing or traffic shaping for the uplink data to which the header is added; or determination of a DSCP value in an IP header added to the uplink data to which the header is added.
However, Evans teaches wherein the priority control includes: queueing or traffic shaping for the uplink data to which the header is added; or determination of a DSCP value in an IP header added to the uplink data to which the header is added [fig. 4, paragraphs 0049, 0052, 0053, 0058, determination of a DSCP value in an IP header added to the uplink data to which the header is added (QoS indicator such as DSCP)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the gateway described in Fujishiro by including a Differentiated Service Code Point (DSCP) value in an Internet Protocol (IP) header added to the downlink data to which the header is added as taught by Evans because it would provide the Fujishiro’s gateway with the enhanced capability of offering Evans, paragraphs 0003, 0036].

As per claim 65, Fujishiro discloses the gateway according to claims 61, 
wherein the identification information is information included in the uplink data or information transmitted by the terminal apparatus along with the uplink data [paragraphs 0007, 0054, 0117, wherein the identification information is information included in the uplink data or information transmitted by the terminal apparatus along with the uplink data (a communication scenario between the eNB 200 and the UE 100 using plural bearers via the AP 300; uplink communication; identification information for uniquely identifying each of the bearers)].

As per claim 66, Fujishiro discloses the gateway according to claims 61, Fujishiro does not explicitly disclose wherein the one or more processors are configured to execute the instructions to receive information indicative of the quality of service corresponding to the identification information from the base station.
However, Evans teaches wherein the one or more processors are configured to execute the instructions to receive information indicative of the quality of service corresponding to the identification information from the base station [fig. 2, paragraphs 0051, 0056, 0058, 0070, 0075, receive information indicative of the quality of service corresponding to the identification information from the base station (QoS provided for traffic having a DSCP marking in IP header of the packet)].
Evans, paragraphs 0003, 0036].

As per claim 67, Fujishiro discloses a method [fig. 6, paragraph 0055, a method (a communication control method)] comprising: 
adding a header of a framing protocol to downlink data transmitted to a terminal apparatus [fig. 6, 7, paragraphs 0054, 0071, 0074, 0075, 0079, adding a header of a framing protocol to downlink data transmitted to a terminal apparatus (eNB 200 capsules the data (PDCP packet) in the PDCP layer in the IP layer by the capsuling entity 244 to generate the IP packet; a downlink where the eNB 200 transmits data for each bearer of plural bears from the eNB 200 to the UEs 100)]; and 
transmitting the downlink data to which the header is added to a gateway that is used for transmission from a base station to the terminal apparatus through a wireless local area network [fig. 6, 7, 9, paragraphs 0054, 0071, transmitting the downlink data to which the header is added to a gateway that is used for transmission from a base station to the terminal apparatus through a wireless local area network (Capsule header may be added to the PDCP packet; eNB 200 and the UE 100 communicate via the AP 300 (and a WLAN GW 600))], 
fig. 6, 7, 8a, 8b, 9, paragraphs 0071, 0074, wherein the framing protocol is a protocol for communication between the base station and the gateway (the header added to the PDCP packet may include a local IP address used in the WLAN network; protocol stack; eNB 200 capsules the data, and transmits the IP packet to the AP 300)], 
Fujishiro does not explicitly disclose the header includes identification information corresponding to quality of service for the downlink data.
However, Evans teaches the header includes identification information corresponding to quality of service for the downlink data [fig. 2, paragraphs 0051, 0056, 0058, 0070, header includes identification information corresponding to quality of service for the downlink data (QoS provided for traffic having a DSCP marking in IP header of the packet)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Fujishiro by including identification information corresponding to quality of service for the downlink data as taught by Evans because it would provide the Fujishiro’s method with the enhanced capability of offering both fixed non-3GPP and 3GPP wireless access and services [Evans, paragraphs 0003, 0036].

Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro, in view of Evans, and in further view of Nuggehalli, NPL Publication “LTE-WLAN Aggregation”.

As per claim 60, the modified Fujishiro discloses the base station according to claim 59, the modified Fujishiro does not explicitly discloses the wherein the gateway is an LTE WLAN RAN Level Integration using IPSec Security Gateway (LWIP-SeGW).
However, Nuggehalli teaches wherein the gateway is an LTE WLAN RAN Level Integration using IPSec Security Gateway (LWIP-SeGW) [page 6, Conclusion, wherein the gateway is an LTE WLAN RAN Level Integration using IPSec Security Gateway (LWIP-SeGW) (LTE-WLAN radio level integration with IPSec tunnel (LWIP))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the station described in the modified Fujishiro by including wherein the gateway is an LTE WLAN RAN Level Integration using IPSec Security Gateway as taught by Nuggehalli because it would provide the modified Fujishiro’s station with the enhanced capability of enhancing system capacity and peak throughput [Nuggehalli, page 6].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berzin et al., U.S. Publication No. 2015/0110009, discloses a transmission that includes a Differentiated Service ("DiffServ") Code Point (" DSCP") value in an Internet Protocol ("IP") header of the traffic.
Mutikainen et al., U.S. Publication No. 2014/0341017 discloses transmission of packets using different bearers, wherein each bearer is assigned a QoS class identifier (QCI) by the network.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469